UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RONALD HILL,

                                Plaintiff,
                                                                 19-CV-9561 (CM)
                    -against-
                                                                CIVIL JUDGMENT
CITY OF NEW YORK, ETAL.,

                                Defendants.

         Pursuant to the order issued January 15, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines, under 28 U.S.C. § 1367(c), to exercise

supplemental jurisdiction over Plaintiff’s state law claims.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 15, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
